Title: To George Washington from Charlotte de La Saussaye Hazen, 3 August 1795
From: Hazen, Charlotte de La Saussaye
To: Washington, George


          
            Sir
            New York Aug. 3. 1795
          
          The avidity with which I am Certain you embrace every Oppertunity, presented to you of Aleviating the Misfortunes of Others, induces me to request your benevolent Attention to my present unfortunate situation, Convincd that I shall be Honourd with your Compassionate Attention, should you not think it Improper to direct your Influ[e]nce towards Obtaining for me the desired relief.
          My Husband Genl Hazen has been Confined to his bed, without the Ability of ever turning himself therein for upwards of Nine Years—it cannot be Matter of surprise that this truly distressing situation should have greatly Affected the Natural Mildness of his disposition; He has Exhibited very extensive Claims on the Treasury of the United States, of which the proper Officers have Admitted in part, and even to a Considerable Amount, but refuses maken any payments unless he will Acknowledge a final settlement of all his public Accounts as Allowed, to this he has Constantly refused and still Rigidly Adhears to that determination and thereby precluded from receiving any part of that Money Admitted to be Justly due to him. Thus Circumstanced my situation has for a long time past been truly deplorable, having been frequently without a shilling to procure a dinner for my family, but my supplications to the President of the United States has been reserved to this pressing Moment, permit me then Sir, to Ask if there can be any impropriety (under all these Circumstances) in the Secretary of the Treasury advancing a Reasonable sum for the Necessary subsistance of my Family, say a proportionable part of what is Acknowledged to be his due—By a Very polite Letter I lately received from that Gentleman I am Convinced of his wishes to serve me, as far as may appear to him Compattable with the duties of his station, should you think my request so deserving your Consideration and Approbation as to sanction it to the Secretary by you⟨r⟩ Opinion in its favour, there can be no doubt of its meeting with success.
          
          being Consious of your great Candour, and Certain of every aid you can with propriety Afford me, induce me to Arrest your Attention thus far from business of greater Moment, With a Tender of my most respectful Compliment to Madam Washington, I rema[i]n Your Hum. Servt
          
            Charlott Hazen
          
        